 8:19-cv-00130-RGK-PRSE Doc # 31 Filed: 04/23/20 Page 1 of 2 - Page ID # 108




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JESSE NARCISSE,

                   Plaintiff,                              8:19CV130

      vs.
                                               MEMORANDUM AND ORDER
JOHN    REYNOLDS,  MELANIE
WHITTAMORE-MANTZIOS,   and
SPENCE PROPEL,

                   Defendants.


       This matter is before the court on Plaintiff’s motion for the appointment of
counsel. (Filing No. 25.) As the court previously explained (see filing no. 10 at
CM/ECF p. 10), the court cannot routinely appoint counsel in civil cases. In Davis
v. Scott, 94 F.3d 444, 447 (8th Cir. 1996), the Eighth Circuit Court of Appeals
explained that “[i]ndigent civil litigants do not have a constitutional or statutory
right to appointed counsel.” Trial courts have “broad discretion to decide whether
both the plaintiff and the court will benefit from the appointment of counsel, taking
into account the factual and legal complexity of the case, the presence or absence
of conflicting testimony, and the plaintiff’s ability to investigate the facts and
present his claim.” Id. Having considered these factors, the request for the
appointment of counsel will be denied at this time without prejudice to reassertion.

      IT IS THEREFORE ORDERED that: Plaintiff’s motion for counsel (filing
no. 25) is denied without prejudice to reassertion.
8:19-cv-00130-RGK-PRSE Doc # 31 Filed: 04/23/20 Page 2 of 2 - Page ID # 109




    Dated this 23rd day of April, 2020.

                                          BY THE COURT:


                                          Richard G. Kopf
                                          Senior United States District Judge




                                      2
